IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

VECAS VERLEY WAUGH, JR.,            NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-631

STATE OF FLORIDA,

     Appellee.
____________________________/

Opinion filed February 6, 2017.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Nancy A. Daniels, Public Defender, Glenna Joyce Reeves, Assistant Public
Defender, for Appellant.

Pamela Jo Bondi, Attorney General, Samuel Steinberg, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF, and B.L. THOMAS, JJ., CONCUR.